196 F.2d 214
SUNDWALLv.PACIFIC FAR EAST LINE, Inc.
No. 13061.
United States Court of Appeals Ninth Circuit.
April 28, 1952.

Belli, Ashe & Pinney, San Francisco, Cal., for appellant.
Dorr, Cooper & Hays, San Francisco, Cal., for appellee.
Before DENMAN, Chief Judge, and BONE and POPE, Circuit Judges.
PER CURIAM.


1
This as an appeal from a decree in admiralty, dismissing the libel of appellant, a seaman on the steamship Iran Victory, claiming damages for an injury to his eye from oil splashed therein while holding a five-gallon can into which the oil was being poured from the bung of a fifty-four gallon drum. The issues presented by the libel are (a) that the ship was negligent in requiring appellant to hold the can in such pouring and (b) that the ship was unseaworthy in failing to supply a pump to transfer the oil from the drum to the can.


2
The court found and concluded that libelant had not maintained his burden of proof on either the issue of negligence or unseaworthiness. On our review of the evidence, given viva voce, we find no manifest error in the court's decree of dismissal and affirm it.